Exhibit 10.4

102 CAPITAL GAINS OPTION AGREEMENT

THIS 102 CAPITAL GAINS OPTION AGREEMENT (this “Agreement”) is made and entered
into as of February     , 2018, by and between Eloxx Pharmaceuticals Inc., a
Corporation registered under the laws of the State of Delaware (the
“Corporation”) and [                ] (the “Grantee”) (the Corporation and the
Grantee shall sometimes be referred to, each as a “Party” and collectively, as
the “Parties”).

 

WHEREAS: The Grantee is an employee of the Corporation and/or a Related Company;
and

 

WHEREAS: The Corporation desires to grant the Grantee options to purchase shares
in the Corporation and the Grantee is interested in receiving the aforesaid
options, all in accordance with and subject to the Corporation’s Share Ownership
and Option Plan (2013), as shall be amended from time to time, and the annexes
thereto (the “Plan”) and the provisions of this Agreement, and their intention
is that the provisions of the Ordinance, Section 102 and the Rules shall apply
to the options granted and shares issued; and

 

WHEREAS: The Grantee has read Section 102, the Rules and the Plan, wishes to be
bound by them and desires that they apply to the options and shares which shall
be granted to her hereunder;

NOW, THEREFORE, it is agreed as follows:

 

1. Application of the Provisions of the Plan and the Ordinance

 

1.1. The Grantee hereby confirms that she has carefully read the Plan and that
she acknowledges and agrees to all of the provisions, conditions, limitations,
authorizations, declarations and commitments included therein, except and to the
extent otherwise expressly provided herein.

 

1.2. All of the provisions, conditions, limitations and declarations included
and specified in the Plan are hereby incorporated herein by reference and
constitute an integral part of this Agreement and of the Grantee’s undertakings
and obligations hereunder. Except and to the extent otherwise expressly provided
herein, nothing in this Agreement or in the provisions hereof shall derogate
from anything contained in the Plan.

 

1.3. The Grantee acknowledges, agrees and confirms that the Plan may be amended
from time to time as provided for therein. The Grantee understands that any
amendment to the Plan or any document connected to the Plan, shall bind her as
if she was a party thereto, provided, that, except as otherwise provided for
herein or in the Plan, no amendment or modification of the Plan may, without the
consent of the Grantee, adversely affect the rights of the Grantee hereunder.

 

1.4. The Grantee declares, covenants and agrees that the Ordinance, Section 102
and the Rules, as the same shall be amended from time to time, including the
trust agreement between the Corporation and the Trustee (the conditions whereof
are accepted by the Grantee and upon signing this Agreement she approves them as
an integral part of this Agreement) and the notice to the Tax Assessing Officer
about the allotment, are fully binding on the Grantee and, notwithstanding the
provisions of Section 1.3 above, shall prevail in case of contradiction over any
other provision in this Agreement or in the Plan.

 

1.5. A copy of the Plan is attached hereto as Exhibit A and constitutes an
integral part hereof.

 

1



--------------------------------------------------------------------------------

2. Grant of Option; Vesting

 

2.1. Subject to this Agreement and the Plan, the Corporation shall grant to the
Trustee for the benefit of the Grantee, a CGO Approved 102 Option (the “Option”)
to purchase [        ] (                    ) Shares of Common Stock of the
Corporation, par value $0.01 each (the “Shares”), at an exercise price equal to
[            ], at the time and in the manner hereinafter provided.

 

2.2. The Option Exercise Price shall be paid on the date of the exercise
thereof.

 

2.3. The term of the Option shall be ten (10) years from the date hereof or such
shorter period as is prescribed herein or in the Plan (the “Term”).

 

2.4. The Option may be exercised during the Term, in whole or in part, by the
Trustee in favor of the Grantee, pursuant to the Grantee’s instructions.

The Option shall vest as follows:

[                                                                 
                    ].

The consideration shall be paid on the date of the exercise of the Option. The
Option shall be exercisable by the Trustee on behalf of the Grantee in
progressive stages on the exercise dates as aforesaid, provided, that the
Grantee shall have been continuously engaged with the Corporation and/or a
Related Company, from the date hereof until each such date of exercise.

 

2.5. In the event that the Grantee’s engagement with the Corporation is
terminated, then the provisions of Section 9.6 of the Plan shall apply.

 

2.6. A Grantee who desires that the Trustee exercise the Option granted to the
Trustee on his behalf shall so instruct the Trustee in writing in the form
attached hereto as Exhibit B or in such other form as shall be approved by the
Board from time to time. The notice shall be accompanied by payment of the full
Option Exercise Price. A certificate for the purchased Shares shall be issued in
the name of the Trustee for the benefit of the Grantee and according to
applicable law may bear a restrictive legend.

 

3. Non Assignability; Restriction Period

 

3.1. All of the Grantee’s rights hereunder, including without limitation, the
Grantee’s rights to (a) receive and exercise the Option; (b) receive all or part
of the Shares; (c) require that the same shall be registered in her name;
(d) request that the Trustee sell all or part of the Shares on her behalf, are
personal and except insofar as is specified in this Agreement and/or in the
Plan, and, where applicable, subject to Section 102 and the Rules, may not be
transferred, assigned, pledged, withheld, attached or otherwise charged either
voluntarily or pursuant to any law, except by way of transfer pursuant to the
laws of inheritance or as otherwise determined by the Board, and no power of
attorney or deed of transfer, whether the same has immediate effect or shall
take effect on a future date, shall be given with respect thereto. During the
lifetime of the Grantee the Option may only be exercised by the designated
Grantee or, if granted to the Trustee, by the Trustee on behalf of the
designated Grantee.

 

3.2.

Without derogating from any provision contained herein, the Grantee declares and
agrees that she is restricted from making any disposition of the Option or the
Shares for a period of at least twenty-four (24) months from the end of the tax
year in which the

 

2



--------------------------------------------------------------------------------

  Options are allocated to the Trustee or a shorter period as approved by the
tax authorities. The Grantee acknowledges and understands that the meaning of
the above restriction for purposes of the tax authorities is that if the Grantee
voluntarily sells (in accordance with the meaning of Section 102 and the Rules)
the Option or the Shares before the end of the Restriction Period, the Option or
the Shares shall be subject to tax as ordinary income as per Sections 2(1) and
2(2) of the Ordinance and the other provisions of Section 102 and the Rules.
Furthermore, all rights related to the Option or the Shares will be held by the
Trustee until the end of the Restriction Period, including, without limitation,
bonus shares, and will be subject to the provisions of Section 102 and the
Rules.

 

3.3. Notwithstanding the above, if any such sale or transfer occurs during the
Restriction Period, the sanctions under Section 102 and under the Rules or
regulation or orders or procedures promulgated thereunder shall apply to and
shall be borne by the Grantee.

 

4. Grantee Representations, Warranties and Covenants

Without derogating in any manner from the provisions of the Plan or this
Agreement, the Grantee hereby represents, warrants, agrees and undertakes as
follows:

 

4.1. The Grantee acknowledges that the grant of the Option, the exercise
thereof, the issuance of the Shares, the execution of this Agreement and the
Grantee’s participation in the Plan shall have tax consequences to the Grantee,
and that the Corporation is not able to ensure or represent to the Grantee the
nature and extent of such tax consequences.

 

4.2. The Grantee acknowledges that nothing in this Agreement and/or in the Plan
shall be interpreted as a commitment and/or an agreement by the Corporation
and/or any Related Company to engage with the Grantee, whether for a certain
period or otherwise. The Grantee shall have no claim whatsoever against the
Corporation and/or any Related Company (including, without limitation, any of
its or their officers, directors or shareholders) with respect to the
termination of her engagement, even if such termination causes the Option or any
other options, in whole or in part, to expire and/or prevents her from
exercising the Option in whole or in part and/or from receiving or retaining the
Shares, or results in any loss due to any imposition of tax liability (including
any early imposition) pursuant to applicable law.

 

4.3. The Grantee acknowledges and agrees that no income or gain which the
Grantee may be credited with or which purports to be credited to the Grantee as
a result of the grant of the Option, the issue of the Shares, the transfer into
the Grantee’s name thereof or the sale thereof, if any, shall in any manner be
taken into account in the calculation of the basis for the Grantee’s
entitlements from the Corporation or any Related Company or in the calculation
of any social welfare right or other rights or benefits arising out of the
employee/employer relationship, including without limitation, social security,
manager’s insurance, educational fund, pension funds, severance pay, holiday
pay, etc.

In the event that the Corporation and/or any Related Company shall be required,
pursuant to any law, to take into account for purposes of calculating any such
benefits, any of the aforesaid elements of income or gain actually or
theoretically credited to the Grantee, the Grantee shall promptly indemnify the
Corporation and/or any Related Company against any liability or expense caused
to it in this regard, and any such amount shall be deemed a debt of the Grantee
to the Corporation and/or any Related Company, which may be deducted or set off
from any amounts payable to the Grantee, subject to applicable law.

 

4.4. The Grantee acknowledges that she is aware of, and clearly understands:
(a) the rights and limitations attached to the Shares as set forth in the Plan
and this Agreement; and (b) the limitations on transferability thereof set forth
in the Plan, and this Agreement.

 

3



--------------------------------------------------------------------------------

4.5. The Grantee shall have none of the rights of a shareholder of the
Corporation, for as long as the Option has not been exercised and, once
exercised, for as long as the Shares have not been transferred and registered in
the Grantee’s name.

 

4.6. The Grantee has full knowledge of the Corporation and its activities, and
is aware that the Corporation operates in a sophisticated, high tech and high
risk sector, and that the market thereof is restricted and highly competitive,
and that the exercise of the Option constitutes an economic risk. The Grantee
undertakes that she shall not have any claim against the Corporation and/or any
Related Corporation or any of its or their officers, directors, Grantees,
shareholders or advisors if the Grantee’s investment in the Shares shall fail or
for the payment of any tax due or for any other reason.

 

4.7. The exercise of this Option and the issuance of the Shares upon such
exercise shall be subject to compliance by the Corporation and Grantee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the Nasdaq National Market, if applicable)
on which the Common Stock may be listed for trading at the time of such exercise
and issuance.

 

4.8. The inability of the Corporation to obtain approval from any regulatory
body having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this Option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.

 

5. Taxes; Indemnification of the Corporation, the Trustee

 

5.1. Without derogating from the provisions of the Plan, the Grantee hereby
covenants, whether or not the provisions of the Ordinance, Section 102 or the
Rules shall apply, to bear all tax obligations, duties, levies, fines and other
payments which may be imposed by the tax authorities (whether in Israel or
abroad) and any other obligation or expense from whatever source, including but
not limited to, every obligatory payment of whatever source in respect of or
arising out of the Plan (including granting of the Option, exercise of the
Option, issue of the Shares, transfer of the Shares into the Grantee’s name and
the sale thereof by the Grantee and/or by the Trustee) or dividends or any other
benefit in respect thereof, and/or all other charges which may accrue to the
Grantee, the Corporation, any Related Company and/or the Trustee in connection
with the Plan, the Options and/or the Shares, or any act or omission of the
Grantee or the Corporation or a Related Company in connection therewith or
pursuant to any determination of the applicable tax or other authorities.

Without derogating from the generality of the aforesaid and subject to
applicable law, the Grantee’s obligations in this regard shall include income
tax, stamp tax, employer’s tax, capital gains tax, social security insurance and
any other tax, levy or payment which the Grantee or the Corporation and/or any
Related Company is or shall be obliged to pay in connection with the Option
and/or the Shares (including deductions at source which the Corporation is
obliged to make for tax imposed upon the Grantee) and the Grantee shall
indemnify the Corporation and/or any Related Company and/or the Trustee for
every charge or payment as aforesaid, which may be deducted or set off

 

4



--------------------------------------------------------------------------------

from any amounts payable to the Grantee, including, without limitation,
dividends, consideration for the sale of shares or from any other source, at the
Corporation and/or Related Company’s sole and absolute discretion, subject to
applicable law.

 

5.2. Without derogating from the above, the Grantee hereby covenants to pay the
Corporation and/or the Trustee promptly upon their first request, any sum for
which they are responsible (or, in the Board’s opinion, they might be
responsible for), and which is payable by the Grantee as set forth in
Section 5.1 hereof to the income tax authorities and/or any other governmental
or administrative authority, whether in Israel or abroad (including for
deduction of tax at source) pursuant to the Plan and/or in respect of the
Grantee’s participation in the Plan, whether the Corporation and/or the
Trustee’s responsibility as aforesaid shall arise directly or in respect of any
responsibility of the Grantee for such payment. The Grantee covenants to
promptly indemnify the Corporation and/or any Related Company and/or the Trustee
for any charge or payment as aforesaid, which may be deducted or set off from
any amounts payable to the Grantee.

 

5.3. Furthermore, the Grantee acknowledges that the Grantee shall not have, and
the Grantee hereby waives, any complaint and/or cause of action the same has or
shall have in the future against the Trustee and/or against the Corporation in
any way connected to any taxation resulting from the grant of the Option, the
exercise thereof, the transfer of Shares into the Grantee’s name, the sale of
Shares by the Grantee and/or by the Trustee and/or any other matter which is in
any manner whatsoever connected to the Option, the Shares and/or the
participation of the Grantee in the Plan.

 

5.4. In no event shall the Trustee be liable to the Corporation and/or the
Grantee and/or to any third party (including, without derogating from the
generality of the aforesaid, the income tax authorities and any other
governmental or administrative authority, whether in Israel or abroad) or a
purchaser of Shares from the Grantee (or the Trustee), with respect to any act
which has been or which shall be carried out in relation to the Plan and any
matter connected thereto or arising therefrom. The Corporation and/or any
Related Company and the Grantee covenant, upon signing this Agreement, that they
will not make, and they each hereby waive, any and all claims against the
Trustee as aforesaid and each of the Corporation, Related Company and the
Grantee expressly agree that if either shall make any claim against the Trustee
the same shall then be entitled on the grounds of this section alone to apply to
the competent court for dismissal of the action against them, with costs. The
Corporation covenants and agrees that if a claim is brought by any third party
against the Trustee the same will be entitled without objection by the
Corporation, to join the Corporation as a third party to any such action and any
judgment against them shall be paid by the Corporation.

The Corporation and the Grantee hereby covenant to indemnify the Trustee against
any liability in relation to any claim and/or demand made against the Trustee by
any person whatsoever, including the tax authorities, in relation to their acts
or omissions in connection with the Plan.

The provisions of this section and the other provisions of this Agreement and
the Plan which grant any right, power, immunity or any authority to the Trustee
shall operate in favor of the Trustee and the Trustee shall be entitled to act
pursuant to and enforce such provisions, and the Corporation and the Grantee
shall be liable to the Trustee as if the Trustee was party to this Agreement.

 

6. Miscellaneous

 

6.1.

Preamble; Interpretation. The preamble to this Agreement is the basis and
constitutes an integral part thereof. All article and section headings herein
are inserted for convenience

 

5



--------------------------------------------------------------------------------

  only and shall not modify or affect the construction or interpretation of any
provision of this Agreement. Unless the context otherwise requires, capitalized
terms not otherwise defined herein shall bear the meanings ascribed to them in
the Plan.

 

6.2. Entire Agreement; Amendment. The Grantee declares and agrees that this
Agreement and the Plan prevail over any previous agreement, arrangement and/or
understanding, whether written or oral, between the Grantee and the Corporation
and/or any Related Company, or the officers and/or directors and/or the
shareholders thereof with respect to the subject matters hereof and thereof and
that any agreement, arrangement and/or understanding as aforesaid are null and
void and of no further force or effect. Subject to the provisions of this
Agreement and the Plan, no modification or amendment of this Agreement will be
valid unless executed by the Corporation and the Grantee.

 

6.3. Confidentiality. The Grantee shall regard the information in this Agreement
and its exhibits attached hereto as confidential information and the Grantee
shall not reveal its contents to anyone except when required by law or for the
purpose of gaining legal or tax advice. The Grantee specifically acknowledges
and understands that the Corporation is a public company traded on the OTC
market. Accordingly, (a) any confidential information of the Corporation may be
considered as “inside information” pursuant to U.S. securities laws and
regulations; and (b) the Corporation is required to make certain disclosures and
publications under applicable laws which may include this Agreement.

 

6.4. Disputes; Governing Laws. This Agreement shall be governed by and construed
in accordance with the laws of the State of Israel and, subject to the
provisions below, the competent courts in the Tel-Aviv district shall have
exclusive jurisdiction with respect to any matter or conflict with respect
thereto.

As a condition of the granting of the Option, the Grantee and the Grantee’s
successors and assigns agree that any dispute or disagreement which shall arise
under or as a result of this Agreement shall be determined by the Board, or any
committee designated by the Board pursuant to the Plan, in its sole discretion
and judgment and that any such determination and any interpretation by the Board
or any such committee of the terms of this Agreement shall be final and shall be
binding and conclusive for all purposes. In making any such determination or
interpretation the Board or any such committee shall not be bound by the rules
of procedure or evidence or substantive law and shall not be required to give
any reasons therefore.

 

6.5. Notices and/or Instructions. Every notice and/or instruction required or
permitted to be given pursuant to this Agreement shall be given in writing and
shall be deemed to have been delivered (i) on the date of its delivery to the
addressee by hand, (ii) three (3) days after having been sent by registered mail
or (iii) one (1) after having been sent by facsimile. The parties’ addresses for
the purpose of this Section shall be as communicated by each Party to the other
by written notice in advance.

A stamp or a receipt on behalf of the postal service which evidences the time of
delivery of the notice or a confirmation of transmission shall constitute
conclusive evidence as to the date of delivery and no party shall claim that a
notice delivered as aforesaid has not been received by such party.

[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

[Signature Page to Eloxx Pharmaceuticals Inc. Option Agreement]

IN WITNESS WHEREOF, the parties hereto have executed this Option Agreement as of
the date written hereinabove.

 

 

ELOXX PHARMACEUTICALS INC.

  

 

GRANTEE

By:                                                                      

  

 

7



--------------------------------------------------------------------------------

Exhibit A

The Plan

 

8



--------------------------------------------------------------------------------

Exhibit B

NOTICE OF EXERCISE

Date:                     

The Trustee under the Eloxx Pharmaceuticals Inc. Employee Share Ownership and
Option Plan (2013) (the “Plan”)

Dear Sirs or Madams,

Re: Notice of Exercise

I hereby wish to inform you that it is my desire that of the Option which was
granted to you on                  to acquire              (                )
Shares of Common Stock of Eloxx Pharmaceuticals Inc. (the “Corporation”) on my
behalf, you exercise and acquire on my behalf                 
(                ) of the Shares of Common Stock subject to the said Option at a
price of USD              per share, all in accordance with the Plan.

Attached to this Notice is a check in the amount of USD                  (USD
                ), as payment for the above mentioned Shares.

I am aware that all the shares shall be allotted to you, registered in your name
and that you shall hold all share certificates representing such shares.

Likewise, I am aware of and agree to all other provisions of the Plan and
applicable law.

 

Yours sincerely,

 

Signature

 

Name

 

9